DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim as amended recites in line 8-9 “the first plurality of through-holes being arranged side by side in a circumferential direction and space from a radial center of the placing table by a first distance”. It is unclear if this is referring to the individual through holes that form the plurality of through holes  or if this is referring to the plurality (i.e. collective group) of through holes. Consistent with the instant specification and for the purpose of examination on the merits, the limitation is interpreted as describing the individual through holes of the plurality of through holes and inclusive of the through holes form a ring with all the holes of the plurality of through holes the same set distance from the radial center of the placing table. Applicant is kindly requested to amend the language of the claim to indicate that it is the through holes, rather than the current reference to the plurality of through holes, that are arranged side by side in the circumferential direction and spaced apart from the radial center by a set first distance that is the same for each hole. Applicant is kindly requested to consider whether indicating that the holes are arranged in a circle at a predetermined distance from the center would provide clarity to the claim. The claim further describes the second plurality of through holes in the same manner in lines 9-10 reciting that “the second plurality of through-holes being arranged side by side in a circumferential direction and space from a radial center of the placing table by a second distance”. It is also unclear if this is referring to the individual through holes that form the plurality of through holes  or if this is referring to the plurality (i.e. collective group) of through holes. Consistent with the instant specification and for the purpose of examination on the merits, the limitation is interpreted as describing the individual through holes of the second plurality of through holes and inclusive of the through holes form a ring with  all the holes of the plurality of through holes the same set distance from the radial center of the placing table such that the second plurality of through holes is concentric with the first plurality of through holes. Applicant is kindly requested to amend the language of the claim to indicate that it is the through holes, rather than the current reference to the plurality of through holes, that are arranged side by side in the circumferential direction and spaced apart from the radial center by a set second distance that is the same for each hole. Applicant is kindly requested to consider whether indicating that the holes are arranged in a circle at a predetermined second distance from the center would provide clarity to the claim. Applicant is kindly requested to consider whether indicating the two plurality of through holes are arranged as concentric circles or rings would provide clarity to the claim. 
Regarding claim 20, the claim is unclear because it recites “the plurality of discharge portions are all positioned radially outside the first and second through holes in the placing table”. It is unclear if “are all positioned radially outside the first and second through holes” is referring to the individual discharge portions that form the plurality or if it is referring to the plurality. There is no indication in the claims that there is more than one plurality which renders the “are all” unclear if it is referring to the plurality. For the purpose of examination on the merits and consistent with the instant specification as filed, the claim is being interpreted as inclusive of referring to the individual discharge portions of the plurality of discharge portions. Applicant is kindly requested to amend the claim to clarify. 
The remaining claims are included for their dependency from one or more claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel (prev. presented US 2012/0309115) in view of Yokouchi (prev. presented US 2013/0203269), Kawaji (prev. presented US 2011/0233187) and US Patent Application Publication 2006/0055073 of Fayaz et al., hereinafter Fayaz.
Regarding claim 1 and 20, Koelmel teaches a substrate processing apparatus (Fig 1a) comprising: a processing chamber (100 Fig 1A) configured to accommodate a substrate; a placing table (122 Fig 1A) on which a substrate to be processed is placed [0024]; a suction mechanism including a pipe configured to apply a suction force to a rear surface of the substrate through one or a plurality of hole portions formed in the placing table to hold the substrate (inner hole 148 Fig 1A-B [0036]); a fluid supply source configured to discharge a fluid to one or a plurality of discharge portions (126 Fig 1A [0025]), the one or the plurality of discharge portions being formed in the placing table outward of the hole portions (Fig 1B see position of inner hole 148 relative to outer holes 126) in the placing table to form a horizontal airflow toward an outside of the substrate on a rear surface of the substrate (Fig 1A); and a controller configured to control an overall operation of the substrate processing apparatus and the controller (152 Fig 1A) is configured to control a plurality of gas supply sources ([0033-0035]) and suction mechanisms ([0036]) to float the substrate at a constant distance [0038], [0042]. This includes the radially inner negative pressure and radially outer positive pressure (See Fig 1A and 2D). Koelmel fails to teach the outer fluid supply discharge portions extend obliquely and thereby fails to teach the controller programed to float the substrate using obliquely extending discharge portions. Addressing the same problem of supporting a substrate with a non-contact support [0084], Yokouchi teaches the discharge portions for discharging gas to the peripheral lower surface of the substrate extend obliquely (174 Fig 43 and [0048]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koelmel to include the discharge portions (126) extend obliquely because this represents a change of shape of the discharge portions and Yokouchi demonstrates that the obliquely extending portions are functionally equivalent for supplying a fluid to the lower surface of a substrate for floating the substrate [0084]. This combination includes the horizontal airflow flowing in a radially outward direction along a rear of the substrate and past an outer edge of the substrate (see Yokouchi Fig 2 with the flow arrows). Koelmel in view of Yokouchi fails to teach the claimed first and second plurality of through holes to generate separate first and second negative pressure regions. Koelmel teaches a suction pipe to different through holes (Fig 1a, arrow between through holes 148 and vacuum source 150). In the same field of endeavor of a substrate support, Kawaji teaches a first suction pipe (84a) and a second suction pipe (85a [0056] and Fig 6) with valves (84b and 85b, respectively [0056] and Fig 6) such that the suction zones can be individually controlled as separate suction zones. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koelmel to include the individual control of the suction zones because Koelmel demonstrates that control of the forces for control of substrate flatness (Fig 2) and having individually controlled zones allows for improved control of the wafer flatness during processing, particularly to adjust for warped wafers. Regarding the hole arrangement of the suction holes, both Koelmel and Kawaji demonstrate a singular central hole with concentric holes around it, but Koelmel fails to teach the discharge portions being radially outward of the concentric rings of holes (Koelmel Fig 1B). Addressing the same problem of a substrate support (abstract), Fayaz teaches the that the suction holes of the substrate support includes individually controlled concentric rings of holes (Fig 1 see rings of holes 1, 2, 3, 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koelmel to include additional rings of holes, particularly around the central region because this represents a duplication of parts of the rings of through holes of Koelmel and because Fayaz demonstrates that this arrangement allows for improved control of the suction portion of a substrate support and allows for adjustment based on the warpage in concentric zones (Fig 12) of the wafer (see Fig 18 demonstrating individual zone control by valves) by a controller (55 Fig 12). In this combination the gas discharge portions are around at least 2 zones of concentric rings due to the duplication of the rings of the holes and the discharge zones being previously around at least 1 ring of suction holes. the at least 2 inner concentric ring zones are the first and second zones.
 Regarding claim 2, Koelmel teaches the plurality of discharge portions is formed in a concentric shape with respect to the substrate (126 Fig 1B). 
Regarding claim 4, 11, and 17-18, Koelmel in view of Yokouchi as applied to claim 1 remains. The combination and Yokouchi in particular fails to teach the claimed angle of the discharge portions because Yokouchi fails to teach the angle. Yokouchi appears to demonstrate an angle of less than 60 degrees (174 Fig 43). Further this represents routine optimization of the angle of the discharge output to provide the desired level of floating. Koelmel has demonstrates the forces may be optimized to account for the wafer flex (Fig 2A-D). Regarding specifically the angle of less than 30 degrees, this represents optimization of the angle as discussed above.
Regarding claim 5 and 12, Koelmel teaches a processing gas supply source configured to supply processing gas to a processing container (118 Fig 1A and [0021]), wherein the placing table (122) is a hot plate configured to heat the substrate (substrate support heater 140 Fig 1A and [0031]). 
Regarding claim 6-7 and 13-14, the flow velocities and vacuum suction are controllable ([0021], [0033-0034], [0036] [0041], [0059]) therefore the apparatus is capable of operating in the manner recited in the claims. It is additionally noted that [0059] and [0037] teach the controller configured to control these systems to obtain a desired processing result. Therefore, it additionally would have been obvious to have the controller configured to provide the claimed relative flow rates or relative flow and vacuum rates because Koelmel teaches a controller configured to control these systems for processing uniformity and control. Additionally regarding claim 6 and 13, it would have been obvious to control the processing gas supply toward an outside surface of the substrate to be a lower velocity than the airflow of the fluid supply source to the rear of the substrate to provide backside passivation by preventing process gas from flowing to the underside of the wafer (note this is a goal taught by Kawaji) and because the floating of the substrate requires that the upward gas flow be faster than the downward gas flow (i.e. as simple balance of forces). Additionally regarding claim 7 and 14, it would have been obvious to have the controller configured to control the fluid supply source to discharge as a higher rate than a suction flow rate of the suction mechanism to ensure the substrate is floating. Note this is inclusive of control to shut off suction of one of the separate zones of the suction mechanism. 
Claims 4, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel  in view of Yokouchi, Kawaji, and Fayaz as applied to claims 1-2 above, and further in view of Varadarajan (prev. presented US 2016/0079057).
Regarding claim 4, 11, 17, and 18, Koelmel in view of Yokouchi, Kawaji, and Fayaz remains as applied to claims 1-2 above and as applied to claims 4, 11, 17, and 18 above. In the event that applicant can demonstrate that Koelmel in view of Yokouchi does not teach or render obvious the angle of less than 60 degrees and that the angle of less than 30 degrees does not represent routine optimization, this additional rejection is being applied. In the same field of endeavor of processing apparatuses with backside peripheral gas supply (abstract and Fig 3), Varadarajan demonstrates that the cavities for supplying backside gas to the periphery of the substrate is between 0-90 degrees and in the range of 30-60 degrees [0039]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to further modify Koelmel in view of Yokouchi to include the discharge portions extending at an angle of about 30-60 degrees because Varadarajan teaches that this range is successful for supplying gas to the backside of the substrate for protecting the substrate edge [0039] and for a portion in which the substrate edge is not in contact with the support (Fig 3).
Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel in view of Yokouchi, Kawaji, and Fayaz as applied to claims 5 and 14 above, and further in view of Ven (prev. presented US 5238499).
Regarding claim 8 and 15, Koelmel in view of Yokouchi, Kawaji, and Fayaz remains as applied above. Koelmel teaches a controller to control the apparatus (152 Fig 1A and [0037]), but fails to teach the order of the suction and fluid supply source (Fig 4-5, note when gas is supplied is not taught).  Ven teaches that the fluid supply source is started after the suction and after the temperature is set (col 7, ln 5-65). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koelmel to include the fluid supply starts after suction because Ven demonstrates this is the order used in prior art and the order prevents the wafer from being lifted from the substrate support and because Ven teaches this starts after the temperature is set and Koelmel teaches the fluid discharge and fluid supply as part of setting the temperature of the wafer (Fig 4-5).
Regarding claim 9 and 16, Koelmel teaches the discharge of the fluid by the fluid supply source occurs prior to the temperature of the wafer being set (Fig 4-5). Therefore the combination includes doing this before the process gas supply because Ven has taught setting the temperature first (col 7, ln 5-65).
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
The arguments (reply p 8-10) regarding Koelmel in view of Yokouchi have been fully considered but are moot in view of the new ground of rejection of Koelmel in view of Yokouchi, Kawaji, and Fayaz which teaches individually controlled concentric zones. Regarding the gas flow around the edge of the substrate (reply p8-9), the combination of Koelmel and Yokouchi demonstrate this flow. Applicant’s arguments regarding the outer suction are noted, but in the combination as applied, the suction is controllable and the limitations are directed to the angling of the discharge portions such that they are configured to create this flow. The instant claim does not require the flow to occur during processing. Applicant may wish to consider whether an amendment to exclude suction holes outward of the discharge portions would be a way to distinguish this feature.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5564682 teaches concentric vacuum suction rings (Fig 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716